Order entered July 23, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01317-CV

                     THE ESTATE OF MAX D. HOPPER, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-03238-1

                                            ORDER
       We REINSTATE this appeal which we abated to allow the trial court an opportunity to

conduct a hearing to determine if the reporter’s record is complete. The trial court has held the

hearing and filed requested findings of fact.

       In relevant part, the trial court found (1) the record is incomplete because it does not

contain the exhibits admitted on September 21, 2017 or transcripts of thirty-two video clips

played for the jury; (2) neither omission was the parties’ fault; (3) the exhibits are not lost or

destroyed; and, (4) the parties have stipulated to the contents of the video clips and “the location

in the reporter’s record where those video clips were played.” Attached to the trial court’s

findings is the parties’ stipulation which reflects the affected volumes of the record are volumes

10, 12-15, 17-18, and 20. The parties’ stipulation is also included in the reporter’s record of the

hearing.
           We ADOPT the trial court’s findings. As to the exhibits admitted September 21, 2017,

we note that since the trial court’s hearing, the court reporter has filed those exhibits. As to the

video clips, we STRIKE volumes 10, 12-15, 17-18, and 20 of the reporter’s record and ORDER

court reporter Jackie Galindo to file corrected volumes incorporating into each of those volumes

the contents of the video clips as identified by the parties in their stipulation. The corrected

volumes shall be filed no later than August 12, 2019, and appellant’s opening brief shall be filed

within thirty days of the filing of the corrected record.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Galindo and the

parties.




                                                       /s/   KEN MOLBERG
                                                             JUSTICE